Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 9, 2019

                                       No. 04-19-00053-CR

                                       Robert GARCIA, Jr.,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 399th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CR13227
                           Honorable Frank J. Castro, Judge Presiding


                                          ORDER
       The appellant’s brief was originally due to be filed on May 2, 2019. The appellant’s first
motion for extension of time was granted, extending the deadline for filing the brief to June 3,
2019. On June 4, 2019, the appellant’s second motion for extension of time was granted,
extending the deadline for filing the brief to July 3, 2019. This court’s order stated, “THIS IS
THE FINAL EXTENSION OF TIME THAT THE APPELLANT WILL BE GRANTED.”

        The appellant’s brief has not been filed. Appellant’s attorney is ORDERED to respond to
this court in writing within ten days of the date of this order. The response should state a
reasonable explanation for failing to timely file the brief and demonstrate the steps being taken to
remedy the deficiency. If appellant’s attorney fails to file an adequate response within ten days,
this appeal will be abated to the trial court for an abandonment hearing, and the trial court will be
asked to consider whether sanctions are appropriate. TEX. R. APP. P. 38.8(b)(2).


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2019.
___________________________________
KEITH E. HOTTLE,
Clerk of Court